         Case 1:19-cv-03377-LAP Document 153 Filed 07/29/20 Page 1 of 6

   COOPER & KIRK, PLLC                     TODD & WELD LLP                      AIDALA, BERTUNA &
  1523 New Hampshire Ave,                   One Federal Street                  KAMINS, PC
        N.W.                                    27th Floor                       546 Fifth Avenue
   Washington, DC 20036                     Boston, MA 02110                         6th Floor
       (202) 220-9600                        (617) 720-2626                     New York, NY 10036
                                                                                  (212) 486-0011

                                           July 29, 2020

VIA ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Dershowitz, Case No 19-cv-3377-LAP
               Joint Status Report Pursuant to ECF No. 152

Dear Judge Preska:

        Pursuant to Your Honor’s Order dated July 22, 2020 (ECF No. 152), the parties hereby
jointly report to the Court on the status of their discussions concerning Defendant’s request that
Plaintiff produce to him confidential discovery materials and sealed filings from the Giuffre v.
Maxwell matter.

        Counsel for both parties held a meet and confer on July 27, 2020. In advance of that meet
and confer, and to facilitate a meaningful discussion, Defendant requested that Plaintiff’s counsel
supply an inventory of all confidential discovery materials and sealed filings from Maxwell in their
possession. Plaintiff’s counsel supplied such an inventory, but withheld from it the names of
several deponents whose identities they do not believe they can disclose without permission of the
Court due to the Protective Order in Maxwell. The parties hereby request that the Court allow
Plaintiff’s counsel to disclose to Defendant’s counsel the names and identities of all deponents in
the Maxwell case for whom Plaintiff has a deposition transcript, so that Defendant’s counsel can
properly assess and articulate the relevance of the discovery provided by those individuals.

        In addition, the parties note that there remains substantial confusion regarding whether
certain documents are properly subject to the Maxwell Protective Order. For example, the
transcripts of the depositions of witnesses including James Austrich, Tony Figueroa, Sky Roberts,
Brittany Henderson, and Juan Alessi do not bear confidential designations, yet the parties in
Maxwell submitted excerpts from these transcripts under seal as part of the (now-unsealed)
summary judgment record in Maxwell. The parties ask that the Court confirm that, under the terms
of the Maxwell Protective Order, deposition transcripts and other documents not designated
confidential on their face are not subject to the Protective Order and may be freely disclosed and
produced to Defendant.
           Case 1:19-cv-03377-LAP Document 153 Filed 07/29/20 Page 2 of 6

   COOPER & KIRK, PLLC                               TODD & WELD LLP               AIDALA, BERTUNA &
  1523 New Hampshire Ave,                             One Federal Street           KAMINS, PC
        N.W.                                              27th Floor                546 Fifth Avenue
   Washington, DC 20036                               Boston, MA 02110                  6th Floor
       (202) 220-9600                                  (617) 720-2626              New York, NY 10036
                                                                                     (212) 486-0011

Plaintiff’s Position:

        As Plaintiff has previously informed the Court, Plaintiff has no objection to producing to
Defendant any materials from the Maxwell matter the Court deems are relevant and should be
produced. See e.g. D.E. 141. Plaintiff believes this can be accomplished by running keyword
searches through the confidential materials in Cooper & Kirk’s possession for Defendant’s name
and producing the corresponding pages or materials. Plaintiff is otherwise willing to consider any
other suggestions that Defendant may have for identifying potentially responsive materials. While
Plaintiff does not join Defendant’s position on relevancy, at this stage of proceedings, Plaintiff
does not object to producing the items in Appendix A of Defendant’s July 10, 2020 letter to the
Court on relevancy grounds, and will produce whatever materials and information the Court
permits. Plaintiff, however, reserves the right to object on burden grounds to specific proposals for
identifying and producing information covered by Appendix A.

Defendant’s Position:

        Plaintiff’s counsel made clear that they have no objection to producing any of the Maxwell
confidential materials or sealed filings in their possession so long as the Court deems them relevant
and grants them permission to do so. Accordingly, and reserving all rights pending the disclosure
of the identities of additional third parties as discussed above, Defendant’s counsel requests that
at a minimum, Plaintiff’s counsel should be allowed to produce to Defendant all categories of
documents listed on Appendix A of Defendant’s July 10, 2020 letter to the Court (ECF No. 150),1
all of which are directly relevant on their face to the claims and defenses in this action. Should the
Court allow this request, Defendant’s counsel will supply a list of search terms which Plaintiff’s
counsel can run against its database of confidential Maxwell materials to capture responsive
documents.

        Given that the Court has previously expressed reservations about Defendant’s intention to
take discovery into Plaintiff’s accusations against other prominent men, Defendant specifically
addresses that request here. As an initial matter, it is important to note that we are presently dealing
only with the discoverability, not admissibility, of evidence (the latter of which Defendant will
address at a later date based upon a full discovery record). “Parties may obtain discovery regarding
any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the
needs of the case.” Fed. R. Civ. P. 26(b)(1). Plaintiff does not object on relevance grounds to
producing any discovery relating to Plaintiff’s accusations against other men, which can be
produced at the click of a button to the extent it exists among the Maxwell confidential materials.
The truth or falsity of Plaintiff’s accusations against other prominent men is indeed relevant to
Plaintiff’s credibility, as Your Honor acknowledged in Your July 22 Order (ECF No. 152). The
relevance of this discovery is not limited to Plaintiff’s credibility, however, but to disproving her


       1
           For ease of reference, that Appendix A is re-attached to this letter.
         Case 1:19-cv-03377-LAP Document 153 Filed 07/29/20 Page 3 of 6

   COOPER & KIRK, PLLC                     TODD & WELD LLP                     AIDALA, BERTUNA &
  1523 New Hampshire Ave,                   One Federal Street                 KAMINS, PC
        N.W.                                    27th Floor                      546 Fifth Avenue
   Washington, DC 20036                     Boston, MA 02110                        6th Floor
       (202) 220-9600                        (617) 720-2626                    New York, NY 10036
                                                                                 (212) 486-0011

claim that Professor Dershowitz defamed her by accusing her of lying about numerous prominent
men. ECF No. 117 at ¶ 17(p).

        Plaintiff has also alleged that Professor Dershowitz was a “co-conspirator” of Jeffrey
Epstein and Ghislaine Maxwell, id. at ¶¶ 6, 52, and, in essence, that anyone setting foot in any
Epstein’s residences, including Professor Dershowitz, was effectively put on notice that Epstein
was engaged in the sex trafficking of minors. See id. at ¶¶ 38, 61-63, 71. The discovery Professor
Dershowitz seeks from among the confidential Maxwell materials is also relevant to disproving
these allegations. Professor Dershowitz has more than satisfied his burden of demonstrating the
discoverability of this information.

                                               ***

       Finally,

       The parties respectfully request that the Court enter an Order:

       (1) Permitting Plaintiff’s counsel to disclose to Defendant’s counsel the names and
           identifies of all deponents, subpoena recipients, and affiants in the Maxwell case to the
           extent that information is in Cooper & Kirk’s possession;
       (2) Permitting Defendant’s counsel to disclose to Plaintiff’s counsel the nature of any
           confidential material from the Maxwell case that is in Defendant’s possession.
       (3) Clarifying that deposition transcripts and other documents not designated confidential
           on their face are not subject to the Maxwell Protective Order and may be freely
           disclosed and produced to Defendant without any restrictions on their use or disclosure.

       Defendant, without objection from Plaintiff at this stage, respectfully requests that the
       Court further enter an Order:

       (1) Permitting Plaintiff’s counsel to produce all documents responsive to the requests listed
           in Appendix A.

                                                  Respectfully,


    COOPER & KIRK, PLLC                           TODD & WELD, LLP

    _/s/ Nicole J. Moss___________                __/s/ Christian G. Kiely_________
    Charles J. Cooper*                            Howard M. Cooper*
    Michael W. Kirk                               Christian G. Kiely*
    Nicole J. Moss*                               Kristine C. Oren*
    Haley N. Proctor*                             *Admitted Pro Hac Vice
            Case 1:19-cv-03377-LAP Document 153 Filed 07/29/20 Page 4 of 6

   COOPER & KIRK, PLLC                 TODD & WELD LLP                     AIDALA, BERTUNA &
  1523 New Hampshire Ave,               One Federal Street                 KAMINS, PC
        N.W.                                27th Floor                      546 Fifth Avenue
   Washington, DC 20036                 Boston, MA 02110                        6th Floor
       (202) 220-9600                    (617) 720-2626                    New York, NY 10036
                                                                             (212) 486-0011

    *Admitted Pro Hac Vice                     One Federal Street, 27th Floor
    1523 New Hampshire Avenue, NW              Boston, MA 02110
    Washington, DC 20036                       (617) 720-2626
    (202) 220-9600                             hcooper@toddweld.com
    ccooper@cooperkirk.com                     ckiely@toddweld.com
    mkirk@cooperkirk.com                       koren@toddweld.com
    nmoss@cooperkirk.com

                                               AIDALA, BERTUNA & KAMINS, P.C.

                                               __/s/ Imran H. Ansari____________________
                                               Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
                                               Imran H. Ansari (S.D.N.Y. Bar No. IHA-1978)
                                               546 Fifth Avenue, 6th Floor
                                               New York, New York 10036
                                               (212) 486-0011
                                               iansari@aidalalaw.com
                                               aidalaesq@aidalalaw.com



CC: Plaintiff/Cooper & Kirk P.L.L.C. via ECF

encl. (1)
     Case 1:19-cv-03377-LAP Document 153 Filed 07/29/20 Page 5 of 6




                                     APPENDIX A

1. All documents concerning Alan Dershowitz.

2. All documents produced, or deposition or written testimony given, by any of Giuffre’s
   family members or boyfriends, including but not limited to Sky Roberts, Anthony
   Figueroa, and James Michael Austrich.

3. All documents produced, or deposition or written testimony given, by any friends of
   Giuffre, including Rebecca Boylan and Michael Boylan.

4. All documents produced, or deposition or written testimony given, by any Epstein
   employees or non-employee staff, including but not limited to Juan Alessi and David
   Rodgers.

5. All documents produced, or deposition or written testimony given, by Jeffrey Epstein.

6. All documents produced, or deposition or written testimony given, by Sarah Ransome or
   Maria Farmer.

7. All documents produced, or deposition or written testimony given, by any of the
   following individuals whom Giuffre has testified she was sexually trafficked to by
   Epstein:

       a. Prince Andrew

       b. Jean-Luc Brunel

       c. Glenn Dubin

       d. Stephen Kaufmann

       e. Marvin Minsky

       f. George Mitchell

       g. Thomas Pritzker

       h. Bill Richardson

       i. Leslie Wexner

       j. [Redacted]

       k. [Redacted]

       l. [Redacted]
     Case 1:19-cv-03377-LAP Document 153 Filed 07/29/20 Page 6 of 6




8. All communications between Giuffre, and/or her agents or representatives, and any
   members of the media.

9. Ghislaine Maxwell’s deposition transcripts and exhibits.

10. All documents describing, or photographs, videos, or other media depicting, any of
    Epstein’s properties or airplanes.

11. All flight logs from Epstein’s planes.

12. All police reports concerning Giuffre.

13. All emails exchanged between Sarah Ransome and any member of the media, including
    but not limited to Maureen Callahan of the New York Post.




                                             2
